Detailed Action
1.         Claims 1-11 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
3.         Applicant’s response to the last Office Action filed on 05/16/2022 has been entered and made of record.
4.        Claims 1,6 and 7  have been amended.
5.	Based on Applicant’s amendment and argument the objection of Claims 6 and 7  under 35 U.S.C. 112(f) is expressly withdrawn. 
6.	Based on Applicant’s amendment and argument the rejection of Claims 1-11 under 35 U.S.C. 112(b) is expressly withdrawn. 


Response to Argument
7.         The Applicant argument filed on 07/24/2022 are fully considered but the applicant argument is not persuasive. For Examiner response see discussion below.
8.	The Applicant argues “To be specific, the applicant respectfully submits that Azhari only teaches that the ultrasound transducer16 and 18 perform a rotary motion about a longitudinal axis (paragraph 10118] of Azhari), but the Azhari does not read on the claimed feature of 
"performing cyclic switching of an emission array elements in the ultrasonic probe 
according to a preset o'clock direction, so that a change trajectory of positions of the 
emission array elements over time in a three-dimensional space at each ultrasonic 
 emission time is distributed along a spiral line or along a curve composed of a plurality of parts of the spiral line. 

As to above argument , Examiner respectfully disagrees with the Applicant’s argument  for the  following reasons as discuss below: 
Reason 1 .       As  shown in the Office Action, Examiner has applied the combination of Azhari and  Tsuzuki  to address the above limitations. However, the Applicant’s argument is silent about Tsuzuki. Specifically,  Tsuzuki has been applied to address the limitation of "performing cyclic switching of an emission array elements in the ultrasonic probe  according to a preset o'clock direction,” while Azhari has been applied to address the limitation of “ a change trajectory of positions of the emission array elements over time in a three-dimensional space at each ultrasonic  emission time is distributed along a spiral line or along a curve composed of a plurality of parts of the spiral line”
Therefore, Tsuzuki still teach  the limitation “performing cyclic switching of an emission array elements in the ultrasonic probe  according to a preset o'clock direction”, since the applicant does not present argument based on Tsuzuki regarding the above limitation.  
Reason 2:  Now Examiner explains how  Tsuzuki teaches  the limitation “performing cyclic switching of an emission array elements in the ultrasonic probe  according to a preset o'clock direction”, 
Tsuzuki  teaches a transmission wave timing generating circuit 322 generates transmission wave timing signal in a periodic manner in clock with direction as shown in Figs.2. From this statement  clearly  that   the transmission wave cyclically switch rapidly at  a first peak  from decreasing  value to increasing value , and at a  second peak  the transmission wave switch rapidly from increasing  value to decreasing value. The process of cyclically switch at each peak continue  until  the cycle is reached N/2 cycle 

    PNG
    media_image1.png
    711
    959
    media_image1.png
    Greyscale

Further,  Tsuzuki  teaches the  ultrasonic (wave) beam transmitted by the ultrasonic
probe 20 is set in such a manner that a continuous ultrasonic wave is produced by which,
for example, a sound pressure waveform as shown in FIG. 2. As indicated in FIG. 2, this
sound pressure waveform constitutes such a continuous wave which is continued during
N/2 cycles (wavelengths). The ultrasonic wave is a periodic wave with the period of 2 cycle, where N is integer greater than or equal to 4, ( see Figs.2,4 and 6, [0043]- [0045]). 

Reason 2: Here Examiner explain how Azhari teaches read on the limitation  “a change trajectory of positions of the  emission array elements over time in a three-dimensional space at each ultrasonic emission time is distributed along a spiral line or along a curve composed of a plurality of parts of the spiral line”.
, the method uses synchronous rotation of the ultrasonic probe ([00143, [0148],  Azhari  specifically teaches Ultrasound transducers 16 and 18 are positioned on opposite sides of breast 14, and preferably perform a rotary motion about a longitudinal axis, wherein the individual ultrasound transducers can operate either independently or they can be synchronized to transmit/receive the ultrasound radiation at a predetermined time ordering), so that a change trajectory of positions of emission array elements over time in a three- dimensional space at each ultrasonic emission time is distributed along a spiral line (Fig.8, [0142],[0143],  Azhari  specifically , as shown in Fig.8 the z coordinate can be varied substantially continuously thereby to allow implementation of spiral CT algorithms for reconstructing a three-dimensional image of the acoustic property. Fig.8   illustrates 3D  image reconstructed  using spiral trajectory, wherein  3D  image composed of array of rings and  each array of rings  distributed around the spiral axis(i.e., z-axis shown below), and  as shown in Fig.8  the trajectory  of  the array  rings various according to the radius of the rings, since each ring have different radius.   Further Azhari teaches elongated ultrasound devices comprise an array of ultrasound transducers positioned along the longitudinal axes of the ultrasound devices, such that using phased array beam-forming techniques different images at different z coordinates can be rapidly obtained. Emission array elements corresponds to  immersion of ultrasound wave  from  the array of ultrasound transducers.)

    PNG
    media_image2.png
    433
    700
    media_image2.png
    Greyscale

Fig 8 is reconstructed using spiral transmission ultrasound computerized tomography (SUCT) which is reported in a paper by Azhari H. and Sazbon D., entitled "Volumetric imaging using spiral ultrasonic computed tomography. Radiology, 1999, 212(1):270-275]) incorporated by reference in this prior art. Specifically  FIG. 8 illustrates a three-dimensional phantom reconstruction of breast 14 based on attenuation-coefficient imaging, as obtained by the spiral transmission ultrasound computerized tomography (SUCT). A three-dimensional computerized reconstruction section 14A was virtually cut at about 10 mm from the base of breast 14 ( see also [0180]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale  supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was.

9.	Claims 1-2, 6-8  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Azhari et al. (hereafter Azhari), US 20080177180 A1, published on  July 24, 2008, in view of Tsuzuki, Hirohiko  (hereafter  Tsuzuki), US 20020045821 published on April 18, 2002, further in view of Otaki; Hajime(hereafter Otaki), US20110224548 A1 published on 09-15-2011. 


Regarding claim 1, Azhari teaches A spiral ultrasonic tomography imaging method comprising: characterized in that, under a premise of a uniform displacement of an ultrasonic probe or performing along a Z axis ([0143] The acquisition of a series of images along the z axis can be utilized in more than one way. For example by positioning the ultrasound devices perform a linear motion along the z axis, and transmit and/or receive the ultrasound waves while moving (in case of continuous variation of the z coordinate)), using synchronous rotation of the ultrasonic probe ([0148] Ultrasound transducers 16 and 18 are positioned on opposite sides of breast 14, and preferably perform a rotary motion about a longitudinal axis), so that a change trajectory of positions of the emission array elements over time in a three-dimensional space at each ultrasonic emission time is distributed along a spiral line ( Fig.8, [0142], the z coordinate can be varied substantially continuously  thereby to allow implementation of spiral CT algorithms for reconstructing a three-dimensional image of the acoustic property. Fig.8 illustrates 3D spiral reconstructed image using plurality  spirals. Fig 8 is reconstructed using spiral transmission ultrasound computerized tomography (SUCT) which is reported in a paper by Azhari H. and Sazbon D., entitled "Volumetric imaging using spiral ultrasonic computed tomography. Radiology, 1999, 212(1):270-275]) incorporated by reference in this prior art ); and 
during a process of the uniform displacement of the ultrasonic probe along the Z axis, emitting by the ultrasonic probe, echo data, and the collected echo data is stored and post-processed to realize ultrasonic tomography imaging of an object to be detected, ([0143], the elongated ultrasound devices comprise an array of ultrasound transducers positioned along the longitudinal axes of the ultrasound devices, such that using phased array beam-forming techniques different images at different z coordinates can be rapidly obtained. The individual ultrasound transducers can operate either independently or they can be synchronized to transmit/receive the ultrasound radiation at a predetermined time ordering. Alternatively, the individual transducers can operate simultaneously for fast acquisition.);
           wherein the ultrasonic probe comprises a plurality of array elements, each time an ultrasonic wave is emitted, one of the array elements serves as an emission array element, and the other array elements all serve as receiving array elements ([0049], the ultrasonic radiation is transmitted from the intracorporeal ultrasound device and received by the extracorporeal ultrasound device.), and the echo data received by each of the receiving array elements carries tomography imaging information of a local area of the object to be detected near a plane where the ultrasonic probe is located ( [0008]  [0055], the imaging system is operable to employ pulse-echo imaging. Specifically in imaging techniques  the pulse-echo image can be followed by a TUCT image. The advantage is that the use of two or more imaging techniques increases the amount of information which can be obtained from the region. The pulse-echo ultrasound technique, also known as B-Scan, is the most common ultrasonic imaging technique. It is known that the process of pulse echo ultrasound techniques involve the transmission of ultrasound pulses into the metal subsection being examined. Echo signals resulting from the contact are bounced, reflected or otherwise scattered from the metal's surface in response) 
wherein the ultrasonic probe specifically performs at least one of steps (i) to (iv) or a combination thereof: 
(i) performing by the ultrasonic probe, the uniform displacement along the Z axis along a preset Z-axis direction and at a preset displacement rate  ([0143], The acquisition of a series of images along the z axis can be utilized in more than one way. One method is  positioning the ultrasound devices perform a linear motion along the z axis, and transmit and/or receive the ultrasound waves while moving  in continuous variation of the z coordinate)while the ultrasonic probe maintains rotation according to a preset rotational angular velocity, and a vector of the rotational angular velocity remains constant ([0180] FIG. 8 illustrates a three-dimensional phantom reconstruction of breast 14 based on attenuation-coefficient imaging, as obtained by the spiral transmission ultrasound computerized tomography (SUCT) and reported in a paper by Azhari H. and Sazbon D., entitled "Volumetric imaging using spiral ultrasonic computed tomography", wherein the paper disclose specially built computer-controlled mechanism that can produce spatial motion with 3 df(x, z, q), and the helical pitch defined as the axial displacement of the ultrasonic transducers per revolution, can be set arbitrarily by the user (0-300 mm per revolution), see page 171-172, “Spiral Ultrasonic CT Experimental System(SUCT)” section.  Clearly  in circular  motion  the  magnitude the motion remain constant but the direction (the angel q ) continuously  change Thus, the preset rotational angular velocity corresponds to angular velocity of the ultrasonic transducers which is given by revolution per second which is constant ); 
(ii) performing, by the ultrasonic probe, the uniform displacement along the Z axis along the preset Z-axis direction and at the preset displacement rate while the ultrasonic probe maintains rotation according to a preset rotational angular velocity, a magnitude of the vector of the rotational angular velocity remains constant (all these limitation discus in section i above), and a direction of the vector is switched according to a preset switching frequency (Fig.9C,  Motion control unit, [0193], the  motion control unit 62 determines the next incremental course of motion of the  angular velocity by switching the angle q(t) from q (t1) to q (t2) ) the  with the increment time of Δt= t2-t1incremented at  predetermined frequency . The switch frequency corresponds to the frequency motion control unit 62 that incremental time Δt associated the course the angular velocity); 
Wherein performing data post-processing : rearranging and encoding stored echo data , so that the echo data is arranged according to an order received by the ultrasonic probe; computing and reconstructing to obtain each tomogram; then sequentially arranging each tomogram to perform three-dimensional reconstruction (Figs.8, 9C, 10A, 10B, [0081], [0199],  FIG. 8 illustrates a three-dimensional breast phantom reconstruction based on attenuation-coefficient imaging, as obtained by the TUCT system of FIG. 4. The procedure of constructing  the three-dimensional breast phantom  includes obtaining ultrasound echo signals using  the spiral transmission ultrasound computerized tomography (SUCT) method,  using  the high intensity focused ultrasound (HIFU) system  as shown in Fig.9C, 10A and 10B) , and ;
wherein the tomogram is one of a reflection reconstruction tomogram, a sound velocity reconstruction tomogram, and an attenuation coefficient reconstruction tomogram ([0055], [0115]. the imaging system is operable to employ thermoacoustic computerized tomography. Acoustic-based imaging is more preferred from the standpoints of cost, availability and safety. Many types of acoustic-based imaging are contemplated, including, without limitation, transmission-ultrasound computerized tomography (TUCT), pulse-echo ultrasound and thermoacoustic imaging.).
However, it is noted that  Azhari does not specifically teaches “the emission array elements in the ultrasonic probe are maintained to be cyclically switched according to a preset fixed clock direction and a frequency of switching the emission array elements satisfies a preset requirement; performing logarithmic compression and color or gray-scale mapping to obtain a three-dimensional image;
On the other hand Tsuzuki further  teaches while an emission array elements in the ultrasonic probe are maintained to be cyclically switched according to a preset fixed o’clock direction  and a frequency of switching the emission array elements satisfies a preset requirement ( Figs.2,4 and 6, [0043]- [0045], a transmission wave timing generating circuit 322 generates a transmission wave timing signal in a periodic manner (i.e. cyclically) in clock with direction as shown in Figs.2  An ultrasonic (wave) beam transmitted by the ultrasonic probe 20 is set in such a manner that a continuous ultrasonic wave is produced by which, for example, a sound pressure waveform as shown in FIG. 2.   As indicated in FIG. 2, this sound pressure waveform constitutes such a continuous wave which is continued during N/2 cycles (wavelengths).  The ultrasonic wave is a periodic wave with the period of 2 cycle. Wherein N is an integer larger than, or equal to four. Preferably, the condition is defined by 2<N/2<5X104)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   well-known  a delay circuit that delays an echo of ultrasound signal by a  predetermined cycle  of a transmission wave, and a differential operating circuit   that outputs a difference signal between the  echo of ultrasound signal and the delay echo of ultrasound signal taught by Tsuzuki (see [0019])  into Azhari
The suggestion/motivation for doing is to allow user of Azhari to obtain critical medical information related to the tissue of the object to be inspected based upon a difference between the echo signal and the delayed echo signal.
            However it is noted that the combination of Azhari and Tsuzuki does not specifically teach “performing logarithmic compression and color or gray-scale mapping to obtain a three-dimensional image” 
On the other hand Otaki further teaches performing logarithmic compression and color or gray-scale mapping to obtain a three-dimensional image ([0013], [0140], ultrasonic scan processing (for example, logarithmic compression processing, etc.) for echo data.  The ultrasonic images contain, a B mode image, a color flow mapping (C) mode image, an M mode image, a three-dimensional ultrasonic image obtained by reconstructing B mode images which are continuously arranged mainly along the body surface of the examinee ),
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  logarithmic ( LOG ) compression technique which is  commonly used in medical ultrasound imaging  taught by Otaki into modified Azhari. 
The suggestion/motivation for doing is to allow user of Azhari to observe  weak scattering ultrasound signals on the same scale as  strong specular reflections, thus improve the visibility of scattering ultrasound signals. 

Regarding claim 2, Azhari teaches, wherein during the process of the uniform displacement of the ultrasonic probe along the Z axis ([0143], by positioning the ultrasound devices perform a linear motion along the z axis), the ultrasonic probe sequentially excites and emits the ultrasonic waves at equal time intervals ([0143], the individual ultrasound transducers can operate either independently or they can be synchronized to transmit/receive the ultrasound radiation at a predetermined time ordering).

Regarding claim 6, Azhari teaches A spiral ultrasonic tomography imaging device (Fig.9c, 10A and 10B), comprising an ultrasonic probe (Fig.9C, unit 16 and 18) a Z-axis movement motor (Fig.9C unit 65  Z- motor), a memory (Fig.9C unit 22, main computer memory ), and a data post-processing module (Fig.9C and 10A, [0038],  a data processor (incorporator in the computer system 22)for analyzing ultrasonic radiation transmitted between the intracorporeal ultrasound device and the extracorporeal ultrasound device so as to generate an image of the region),
Regarding  the remaining  limitation of claim  6, all claimed limitations are set forth and rejected as per discussion for claim 1. 

Regarding  claim  7, all claimed limitations are set forth and rejected as per discussion for claims 1 and 6.  

Regarding claim 8, Azhari teaches the spiral ultrasonic tomography imaging device further comprises a bed for carrying the object to be detected and preferably providing water as an ultrasonic coupling agent between the ultrasonic probe and the object to be detected ([0148] FIG. 4 schematically illustrates a relevant geometry for in which the region is a breast 14. Breast 14 of a body 10, can be immersed in a tissue coupling medium 12, such as water. Ultrasound transducers 16 and 18 are positioned on opposite sides of breast 14, and preferably perform a rotary motion about a longitudinal axis 8 of breast 14. It will be appreciated that when breast 14 and transducers 16 and 18 are immersed in water, the transducers need not be directly against the breast.)

Regarding claim 10, Azhari teaches the spiral ultrasonic tomography imaging device further comprises a bed for carrying the object to be detected and preferably providing water as an ultrasonic coupling agent between the ultrasonic probe and the object to be detected ([0197] As shown in FIGS. 10A and 4C, a woman 50 lies prone on bed 40, with her breast 14 inserted through hole 42 and sleeve 46 (FIG. 10C) into water tank 44, where both ultrasound imaging and ultrasound ablation are performed, under water).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Azhari, US 20080177180 A1, in view of Tsuzuki, US 20020045821, further in view of Otaki; US20110224548, still further in view of (hereafter Sakaguchi), US 20120095343 A1, published on August 7, 2014. 

Regarding claim 3, Azhari teaches ultrasonic probe with a plurality of uniformly distributed array elements (see claim 1 above ).  
However, it is noted that Azhari does not specifically teach “the ultrasonic probe is an annular ultrasonic probe or a concave-array ultrasonic probe with a plurality of uniformly distributed array elements. ”
On the other hand Sakaguchi teaches the ultrasonic probe is an annular ultrasonic probe or a concave-array ultrasonic probe with a plurality of uniformly distributed array elements (Fig.6, [0113], wave front is synthesized by the ultrasonic beam transmitted from each transducer 31 and a state is such that the ultrasonic beam is transmitted from the transducers 31 virtually arranged in a concave manner, so that the ultrasonic beam is narrowed. Fig.6, illustrates a plurality of transducers arranged in sequence to transmit ultrasonic beam)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a transducers 31 virtually arranged in a concave manner taught by Sakaguchi into modified  Azhari. 
The suggestion/motivation for doing is to allow user of Azhari to generate circular sector ultrasound image with a wide field of view at all depths, thus user of Azhari able to observe more clearly details associated to the depth of ultrasound image.  

Regarding claim 4, Sakaguchi teaches wherein for the cyclic switching of the emission array elements in the ultrasonic probe according to the preset clock direction, the switching involves switching a plurality of array elements at fixed intervals in the annular ultrasonic probe (Figs.6 and ,  [0092], the transmission/reception switching unit 23 switches the position of the switch from the side of the transmission beam forming (BF) unit 22 to a side of the reception BF unit 25, thereby switching between the transmission and reception. The ultrasonic beam to be transmitted from each transducer 31 is transmitted with delay by the delay amount calculated by the delay calculating unit 26 at step S8 of a last cycle (that is to say, an immediately preceding cycle, i.e clock cycle) At that time, the transmission/reception switching unit 23 switches the position of the switch to the side of the transmission BF unit 22. Annular ultrasonic probe corresponding to the transducers 31 virtually arranged in a concave manner).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a transducers 31 virtually arranged in a concave manner taught by Sakaguchi into modified  Azhari. 
The suggestion/motivation for doing is to allow user of Azhari to generate circular sector ultrasound image with a wide field of view at all depths, thus user of Azhari able to observe more clearly details associated to the depth of ultrasound image.  


Regarding claim 5, Sakaguchi teaches 5 wherein for the cyclic switching of the emission array elements in the ultrasonic probe according to the preset clock direction, the switching involves switching all the array elements in the annular ultrasonic probe ( as discussed in claim 4 above the ultrasonic beam to be transmitted from each transducer 31 (arranged in a concave manner) is transmitted with delay by the delay amount calculated by the delay calculating unit 26 at step S8 of a last cycle (that is to say, an immediately preceding cycle, i.e clock cycle)).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a well- known delay circuit taught by Sakaguchi into modified  Azhari. 
The suggestion/motivation for doing is to allow user of Azhari  to synchronize sequence of ultrasound images by  delaying  a predetermine time period , and giving  sufficient amount of time to analyze each image one at time.

10.	Claims 9 and 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Azhari), US 20080177180 A1, in view of Tsuzuki, US 20020045821, further in view of Otaki; US20110224548, still further in view of Andersen Gad et al., (hereafter Andersen Gad), US  20140342397 A1, published on November 20, 2014.

Regarding claim 9, Azhari teaches  the spiral ultrasonic tomography imaging device further comprises a water treatment subsystem (FIGS. 10A and 4C [0197], breast 14 and transducers 16 and 18 are immersed in water, where both ultrasound imaging and ultrasound ablation are performed, under water).
However, it is noted that Azhari does not specifically teach “water treatment subsystem for filtering impurities the water as the ultrasonic coupling agent, removing bubbles in the water, and controlling water circulation”
On the other hand Andersen Gad teaches water treatment subsystem for filtering impurities the water as the ultrasonic coupling agent, removing bubbles in the water, and controlling water circulation ([0279], After filtration of a specified volume of water, the filter unit is cleaned by flushing with filtered water while switching on the ultrasound treatment for two minutes then backwash with around one liter of water filtered while ultrasonic cleaning is running. The water is pumped back and forth across the filter assembly that is oriented so that air bubbles can be pressed out. This is repeated until no visible air bubbles exit in the filter)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate   a method of filtering a water contaminated due to ultrasound treatment taught by Andersen Gad into modified Azhari.
The suggestion/motivation for doing is to allow user of Azhari to press out bubbles formed in the water, since the presence of bubble in the treatment water significantly affect the quality of ultrasound image.  
Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793